                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN

MAURKES SWARN, Individually,

               Plaintiff,                      CASE NO. 2:19-cv-00135


 v.

RITEWAY BUS SERVICE, INC.

                       Defendant.

                               STIPULATION FOR DISMISSAL



       IT IS HEREBY STIPULATED AND AGREED by the Plaintiff, Maurkes Swarn, and

the Defendant, Riteway Bus Service, Inc., through their respective attorneys, that all of the

Plaintiff’s claims and causes of action in this case may be dismissed, without prejudice and without

costs or further notice to any of the parties pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii).


Dated this 28 day of May, 2019

                                                       FIRST, ALBRECHT & BLONDIS, S.C.
                                                       Attorneys for Plaintiff Maurkes Swarn

                                                       /s/ Thomas C. Lenz
                                               By:     _____________________________
                                                       Thomas C. Lenz
                                                       State Bar No. 1055135
                                                       Bryn I. Baker
                                                       State Bar No. 1102534
                                                       158 N. Broadway, Suite 600
                                                       Milwaukee, WI 53202
                                                       Telephone: (414) 271-1972
                                                       Facsimile: (414) 271-1511
                                                       Email: tlenz@fabattoneys.com
                                                               bbaker@fabattorneys.com
Dated this 28 day of May, 2019


                                                  1

          Case 2:19-cv-00135-DEJ Filed 05/28/19 Page 1 of 2 Document 15
                                  OGLETREE, DEAKINS, NASH,
                                  SMOAK & STEWART, P.C.
                                  Attorneys for Defendant Riteway

                                  /s/ Christine Bestor Townsend
                                  ________________________________
                                  Christine Bestor Townsend
                                  State Bar No. 1103584
                                  Ogletree, Deakins, Nash, Smoak & Stewart
                                  1243 North 10th Street, Suite 200
                                  Milwaukee, WI 53205
                                  Telephone: (414) 239-6419
                                  Facsimile: (414) 755-8289
                                  Email: christine.townsend@ogletree.com




                              2

Case 2:19-cv-00135-DEJ Filed 05/28/19 Page 2 of 2 Document 15
